   CASE 0:16-cv-01220-JRT-KMM Document 600 Filed 07/22/20 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                                DISTRICT OF MINNESOTA

                                                   NOTICE OF INTENT TO REQUEST
                                                   REDACTION


HUDOCK et al.,


                 Plaintiff(s)                  Lead Case No. 0:16-cv-01220-JRT-KMM


 v.

LG ELECTRONICS U.S.A., INC. et al.,



                 Defendant(s)


 The undersigned Robert B. Wolinsky hereby notifies the Court, court
 reporter/transcriber, and counsel that in accordance with the procedure set forth in Local
 Rule 5.5, Redaction of Transcripts that,


      I intend to request redaction of material designated as Confidential or Confidential
 – Attorneys’ Eyes Only located within the transcript of Motions Hearing held on
 6/29/2020 before Chief Judge John R. Tunheim [ECF No. 599], filed on July 15, 2020
 to comply with Fed. R. Civ. P. 5.2 or Fed. R. Crim. P. 49.1, the protective order in this
 case [ECF No. 113], the Court’s order granting Defendants’ Motion for a Protective
 Order for Redaction of Information from Class Certification Hearing Transcript [ECF
 No. 576], and the Court’s orders granting, or granting in part, the parties’ Joint Motions
 regarding Continued Sealing [ECF Nos. 389, 573, 577, 579].


Dated: July 22, 2020                             /s/Robert B. Wolinsky
